                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NICHOLAS TRIPODES and MARIA                     )
TRIPODES,                                       )
                                                )       2:18cv1131
             Plaintiff,                         )       Electronic Filing
                                                )
                     v.                         )       Judge David Stewart Cercone
                                                )       Magistrate Judge Maureen P. Kelly
NVR, INC. trading as HEARTLAND                  )
HOMES OF PA, RITE RUG CO. doing                 )
business as RITE RUG FLOORING, and              )       ECF No. 11
ARMSTRONG FLOORING, INC.                        )
                                                )
             Defendants.                        )

                                     ORDER OF COURT

       AND NOW, this 12th day of February, 2019, after Plaintiffs Nicholas Tripodes and Maria

Tripodes (“Plaintiffs”) filed an action in the above-captioned case, and after a Motion to Dismiss

was filed by Defendant NVR, Inc., ECF No. 11, and after a Report and Recommendation was filed

by the United States Magistrate Judge, ECF No. 36, and upon consideration of the Objections filed

by Plaintiffs, ECF No. 37, and the response to the Objections submitted by Defendant NVR, Inc.,

ECF No. 38, and upon independent review of the record, and upon consideration of the Magistrate

Judge’s Report and Recommendation, which is adopted as the opinion of this Court,

       IT IS HEREBY ORDERED that the Motion to Dismiss, ECF No. 11, is denied as to

Plaintiffs’ claims for Breach of Contract (Count I) and Breach of Warranty (Count III), granted as

to Plaintiffs’ claim pursuant to the Pennsylvania Unfair Trade Practices and Consumer Protection

Law, 73 P.S. § 201.1 et seq., and denied as to Plaintiffs’ claims for consequential or incidental

damages.

                                             s/ DAVID STEWART CERCONE
                                             David Stewart Cercone
                                             Senior United States District Judge
cc:   Honorable Maureen P. Kelly,
        United States Magistrate Judge
      Michael J. Cremonese, Esquire
      Alexandra Farone, Esquire
      Kathleen A. Gallagher, Esquire
      Carolyn Batz McGree, Esquire
      Russell D. Giancola, Esquire
      Peter N. Georgiades, Esquire
      Victor D. Radel, Esquire

      (Via CM/ECF Electronic Mail)




                                         2
